J-S87020-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

HOLLY A. KASZUBA

                            Appellant                  No. 896 MDA 2016


           Appeal from the Judgment of Sentence Dated May 3, 2016
             In the Court of Common Pleas of Lackawanna County
              Criminal Division at No(s): CP-35-CR-0000262-2015


BEFORE: LAZARUS, J., SOLANO, J., and PLATT, J.*

JUDGMENT ORDER BY SOLANO, J.:                      FILED JANUARY 30, 2017

        Appellant, Holly A. Kaszuba, appeals from the judgment of sentence

following her guilty plea to corruption of minors.1    She raises, for the first

time on appeal, claims challenging the discretionary aspects of her sentence.

We affirm.

        Recitation of the facts underlying Appellant’s conviction is unnecessary

for our disposition of her sentencing claim.         On December 15, 2015,

Appellant pleaded guilty. On May 3, 2016, the court sentenced Appellant to

one to two years’ imprisonment followed by two years’ probation, a

minimum sentence above the standard range.          That day, Appellant filed a

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S. § 6301(a)(1)(i).
J-S87020-16



motion for reconsideration of sentence, which requested that the court

impose a minimum sentence in the standard range based upon her alleged

completion of drug rehabilitation.        The court denied the post-sentence

motion on May 10, 2016. On May 18, 2016, the court issued a clarifying

order that its sentence was consecutive to Appellant’s sentence for an

unrelated conviction.

      Appellant timely appealed and timely filed a Pa.R.A.P. 1925(b)

statement raising the following issues:

      A. Whether the sentence imposed was inappropriately harsh and
      excessive and an abuse of discretion?

      B. Whether the court failed to state on the record reasons or
      sufficient reasons for imposing a sentence in excess of the
      standard sentence range/in the aggravated range?

Appellant’s Rule 1925(b) Statement. Appellant did not raise either issue in

her post-sentence motion or at the sentencing hearing. She now reiterates

both issues in her appellate brief.

      “Challenges to the discretionary aspects of sentencing do not entitle an

appellant to an appeal as of right.” Commonwealth v. Glass, 50 A.3d 720,

726 (Pa. Super. 2012), appeal denied, 63 A.3d 774 (Pa. 2013). Instead,

this Court has set forth an analytical framework under which we determine

whether we may exercise our discretion to hear such an appeal:

         Before we reach the merits of this [issue], we must engage
         in a four part analysis to determine: (1) whether the
         appeal is timely; (2) whether Appellant preserved his
         issue; (3) whether Appellant’s brief includes a concise
         statement of the reasons relied upon for allowance of

                                      -2-
J-S87020-16


         appeal with respect to the discretionary aspects of
         sentence; and (4) whether the concise statement raises a
         substantial question that the sentence is appropriate under
         the sentencing code. . . . [I]f the appeal satisfies each of
         these four requirements, we will then proceed to decide
         the substantive merits of the case.

Commonwealth v. Colon, 102 A.3d 1033, 1042–43 (Pa. Super. 2014)

(citation omitted), appeal denied, 109 A.3d 678 (Pa. 2015).

      “Objections to the discretionary aspects of a sentence are generally

waived if they are not raised at the sentencing hearing or in a motion to

modify the sentence imposed.” Commonwealth v. Moury, 992 A.2d 162,

170 (Pa. Super. 2010).    Appellant admits that she did not preserve these

issues in her post-sentence motion, but insists that her Rule 1925(b)

statement preserved the issues for appeal.      Appellant’s Brief at 5.   We

disagree. It is well-established that a defendant cannot raise, for the first

time, a discretionary challenge to a sentence in a Rule 1925(b) statement.

Moury, 992 A.2d at 170; Commonwealth v. Watson, 835 A.2d 786, 791

(Pa. Super. 2003) (“a party cannot rectify the failure to preserve an issue by

proffering it in” in a Rule 1925(b) statement). Because Appellant failed to

preserve her issues before the trial court, she failed to satisfy the second

prerequisite to appellate review under Colon, 102 A.3d at 1042-43.        We

therefore may not exercise our discretion to resolve her sentencing claim.

Accordingly, we affirm the judgment of sentence.




                                    -3-
J-S87020-16


     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/30/2017




                                 -4-